DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9 and 11-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1, 3-9 and 11-18 are directed to receiving indication of transaction at transaction device, determining location of personal device, determining distance between personal and transaction device, determine predefined thresholds, and authorizing transaction based on distance being within thresholds, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process, machine, or article of manufacture.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 (and similarly claims 11 and 12) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A method in a transaction verification computing system for electronic transaction verification and authorization, the method comprising:
receiving an indication of an initiated electronic transaction from an electronic transaction device having a physical location being used to conduct the indicated transaction;
determining a location of a personal electronic device of a consumer during the electronic transaction, wherein the personal electronic device of the consumer is not communicatively connected to the electronic transaction device;
on a real time basis, determining a distance between the personal electronic device of the consumer and the electronic transaction device;
determining a consumer specified predefined distance that indicates a consumer authorized secured zone from the personal electronic device to conduct electronic transactions with that consumer by retrieving blockchain information that is uniquely associated with that consumer and not accessible by persons other than the consumer;
determining a third party specified predefined defined distance that indicates a third party authorized secured zone to conduct electronic transactions when the consumer is conducting a card-based electronic transaction;
determining whether the indicated electronic transaction was initiated using a card;
when the indicated electronic transaction was initiated using the card,
comparing the determined distance to the third party specified predefined distance to automatically determine whether the determined distance is within the third party authorized secured zone; and 
when the comparison of the determined distance to the third party authorized secured zone indicates that the determined distance is within the third party authorized secured zone, automatically verifying and authorizing the electronic transaction; 
when the indicated electronic transaction was not initiated using the card, 
comparing the determined distance to the consumer specified predefined distance to automatically determine whether the determined distance is within the consumer authorized secured zone; and 
when the comparison of the determined distance to the consumer authorized secured zone indicates that the determined distance is within the consumer authorized secured zone, automatically verifying and authorizing the electronic transaction.
The claim features in italics above as drafted, under its broadest reasonable interpretation, mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting “an electronic transaction deice” and “a personal electronic device,” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “electronic transaction deice” and “personal electronic device” language, “receiving an indication of an initiated electronic transaction … having a physical location being used to conduct the indicated transaction; determining a location … of a consumer during the electronic transaction, …; on a real time basis, determining a distance between … the consumer …; determining a consumer specified predefined distance that indicates a consumer authorized secured zone … to conduct electronic transactions with that consumer by retrieving blockchain information that is uniquely associated with that consumer and not accessible by persons other than the consumer; determining a third party specified predefined defined distance that indicates a third party authorized secured zone to conduct electronic transactions when the consumer is conducting a card-based electronic transaction; determining whether the indicated electronic transaction was initiated using a card; when the indicated electronic transaction was initiated using the card, comparing the determined distance to the third party specified predefined distance to automatically determine whether the determined distance is within the third party authorized secured zone; and when the comparison of the determined distance to the third party authorized secured zone indicates that the determined distance is within the third party authorized secured zone, automatically verifying and authorizing the electronic transaction; when the indicated electronic transaction was not initiated using the card, comparing the determined distance to the consumer specified predefined distance to automatically determine whether the determined distance is within the consumer authorized secured zone; and when the comparison of the determined distance to the consumer authorized secured zone indicates that the determined distance is within the consumer authorized secured zone, automatically verifying and authorizing the electronic transaction” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “determining a location … of a consumer during the electronic transaction, …; on a real time basis, determining a distance between … the consumer …; determining a consumer specified predefined distance that indicates a consumer authorized secured zone … to conduct electronic transactions with that consumer by retrieving blockchain information that is uniquely associated with that consumer and not accessible by persons other than the consumer; determining a third party specified predefined defined distance that indicates a third party authorized secured zone to conduct electronic transactions when the consumer is conducting a card-based electronic transaction; determining whether the indicated electronic transaction was initiated using a card; when the indicated electronic transaction was initiated using the card, comparing the determined distance to the third party specified predefined distance to automatically determine whether the determined distance is within the third party authorized secured zone; …; when the indicated electronic transaction was not initiated using the card, comparing the determined distance to the consumer specified predefined distance to automatically determine whether the determined distance is within the consumer authorized secured zone; …” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element – “an electronic transaction deice” and “a personal electronic device”.  The “electronic transaction deice” and “personal electronic device,”  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“an electronic transaction deice”, 
“a personal electronic device”,
“a card reading device”,
“a computer processor”,
“a block chain ledger system”, and
“a transaction verification system having a processor”.
 As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶¶ 0053 and 0054 of the Instant Specification, the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0279113 A1 to Balasubramanian (“Balas”) in view of United States Patent No. 10,325,428 B1 to Kurian et al. (“Kurian”).

As per claims 1, 11 and 12, the claimed subject matter that is met by Balas includes:
A method in a transaction verification computing system for electronic transaction verification and authorization, the method comprising (Balas: ¶¶ 0015 and 0021 and Fig. 4):
receiving an indication of an initiated electronic transaction from an electronic transaction device having a physical location being used to conduct the indicated transaction (Balas: ¶¶ 0024 and 0026);
determining a location of a personal electronic device of a consumer during the electronic transaction, wherein the personal electronic device of the consumer is not communicatively connected to the electronic transaction device (Balas: ¶ 0027);
on a real time basis, determining a distance between the personal electronic device of the consumer and the electronic transaction device (Balas: ¶ 0027);
determining a consumer specified predefined distance that indicates a consumer authorized secured zone from the personal electronic device to conduct electronic transactions with that consumer by retrieving blockchain information that is uniquely associated with that consumer and not accessible by persons other than the consumer (Balas: ¶ 0028);
determining a third party specified predefined defined distance that indicates a third party authorized secured zone to conduct electronic transactions when the consumer is conducting a card-based electronic transaction (Balas: ¶¶ 0028, 0030 and 0038);
determining whether the indicated electronic transaction was initiated using a card (Balas: ¶¶ 0030 and 0037);
when the indicated electronic transaction was initiated using the card (Balas: ¶ 0030),
comparing the determined distance to the third party specified predefined distance to automatically determine whether the determined distance is within the third party authorized secured zone (Balas: ¶¶ 0028, 0030 and 0038); and 
when the comparison of the determined distance to the third party authorized secured zone indicates that the determined distance is within the third party authorized secured zone, automatically verifying and authorizing the electronic transaction (Balas: ¶ 0030); 
when the indicated electronic transaction was not initiated using the card (Balas: ¶ 0038), 
comparing the determined distance to the consumer specified predefined distance to automatically determine whether the determined distance is within the consumer authorized secured zone (Balas: ¶¶ 0028, 0030 and 0038); and 
when the comparison of the determined distance to the consumer authorized secured zone indicates that the determined distance is within the consumer authorized secured zone, automatically verifying and authorizing the electronic transaction (Balas: ¶¶ 0028, 0030 and 0038).
Balas fails to specifically teach retrieving blockchain information that is uniquely associated with that consumer and not accessible by persons other than the consumer. The Examiner provides Kurian to teach and disclose this claimed feature.
The claimed subject matter that is met by Kurian includes:
retrieving blockchain information that is uniquely associated with that consumer and not accessible by persons other than the consumer (Kurian: column 10, lines 20-39)
Balas teaches a system and method for tracking a location of a mobile device. Kurian teaches a comparable system and method for tracking a location of a mobile device that was improved in the same way as the claimed invention. Kurian offers the embodiment of retrieving blockchain information that is uniquely associated with that consumer and not accessible by persons other than the consumer. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the blockchain information as disclosed by Kurian to the predefined distance information as taught by Balas for the predicted result of improved systems and methods for tracking a location of a mobile device. No additional findings are seen to be necessary. 

As per claim 3, the claimed subject matter that is met by Balas and Kurian includes:
wherein the electronic transaction is verified when the determined distance is less than or equal to the predefined distance (Balas: ¶ 0028).
The motivation for combining the teachings of Balas and Kurian are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Balas and Kurian includes:
wherein the indication of an electronic transaction is received from the personal electronic device of the consumer or the electronic transaction device (Balas: ¶ 0030).
The motivation for combining the teachings of Balas and Kurian are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 13, the claimed subject matter that is met by Balas and Kurian includes:
wherein the electronic transaction device is at least one of an automated teller system or a point of purchase device (Balas: ¶¶ 0015 and 0030).
The motivation for combining the teachings of Balas and Kurian are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 14, the claimed subject matter that is met by Balas and Kurian includes:
wherein the personal electronic device is a mobile device (Balas: ¶¶ 0017 and 0030).
The motivation for combining the teachings of Balas and Kurian are discussed in the rejection of claim 1, and are incorporated herein.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Balas in view of Kurian as applied in claim 1, and further in view of United States Patent Application Publication No. 2013/0030931 A1 to Moshfeghi (“Moshfeghi”).
As per claim 4, Balas and Kurian fail to specifically teach wherein the location of the personal electronic device is determined from an intermediate device with a known location. The Examiner provides Moshfeghi to teach and disclose this claimed feature.
The claimed subject matter that is met by Moshfeghi includes:
wherein the location of the personal electronic device is determined from an intermediate device with a known location (Moshfeghi: ¶ 0091 and Fig. 4, 436).
Balas and Kurian teach methods and systems of tracking a mobile device. Moshfeghi teaches a comparable method and system of tracking a mobile device that was improved in the same way as the claimed invention. Moshfeghi offers the embodiment of an intermediate device with a known location. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the intermediate device with a known location as disclosed by Moshfeghi to the location techniques as taught by Balas and Kurian for the predicted result of improved methods and systems of tracking mobile devices. No additional findings are seen to be necessary. 

Claims 5, 9, 10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Balas in view of Kurian as applied in claims 1 and 12, and further in view of United States Patent Application Publication No. 2017/0124567 A1 to Henderson et al. (“Henderson”).
As per claim 5, the claimed subject matter that is met by Balas and Kurian includes:
logic for allowing the consumer to adjust the consumer specified predefined distance to a larger or smaller distance (Balas: ¶ 0028).
Balas and Kurian fail to specifically teach causing a graphical user interface on the personal electronic device to present on a display of the personal electronic device an indication of the consumer specified predefined distance for determining whether the transaction is authorized. The Examiner provides Henderson to teach and disclose this claimed feature.
The claimed subject matter that is met by Henderson includes:
causing a graphical user interface on the personal electronic device to present on a display of the personal electronic device an indication of the consumer specified predefined distance for determining whether the transaction is authorized and to execute logic for allowing the consumer to adjust the consumer specified predefined distance to a larger or smaller distance (Henderson: ¶ 0038 and Fig. 6)
Balas and Kurian teach systems and methods for tracking a predefined distance between a mobile device and a transaction device. Henderson teaches a comparable system and method for tracking a predefined distance between a mobile device and a transaction device that was improved in the same way as the claimed invention. Henderson offers the embodiment of causing a graphical user interface on the personal electronic device to present on a display of the personal electronic device an indication of the consumer specified predefined distance. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the displaying on the personal electronic device as disclosed by Henderson to the systems and methods for tracking a predefined distance between a mobile device and a transaction device as taught by Balas and Kurian for the predicted result of improved systems and methods for tracking a predefined distance between a mobile device and a transaction device. 
As per claim 9, the claimed subject matter that is met by Balas, Kurian and Henderson includes:
rejecting the electronic transaction when the determined distance is not within the consumer specified predefined distance and the indicated electronic transaction was not initiated using the card (Balas: ¶ 0028 and Henderson: ¶ 0059).
The motivation for combining the teachings of Balas, Kurian and Henderson are discussed in the rejection of claim 5, and are incorporated herein.
As per claim 10, the claimed subject matter that is met by Balas, Kurian and Henderson includes:
causing a graphical user interface of the personal electronic device to present on a display of the personal electronic device an interface for the consumer to modify the consumer specified predefined distance (Balas: ¶ 0028 and Henderson: ¶ 0038); 
receiving an indication of the modified consumer specified predefined distance (Henderson: ¶ 0038); and 
comparing the determined distance between the personal electronic device of the consumer and the electronic transaction device with the modified consumer specified predefined distance to determine whether the determined distance is within the modified consumer specified predefined distance (Balas: ¶ 0028 and Henderson: ¶ 0038).
The motivation for combining the teachings of Balas, Kurian and Henderson are discussed in the rejection of claim 5, and are incorporated herein.

As per claim 15, the claimed subject matter that is met by Balas and Kurian includes:
adjusting the predefined distance unique to the consumer (Balas: ¶ 0028).
Balas and Kurian fail to specifically teach program logic downloadable to the personal electronic device configured to display a graphical user interface to the consumer to facilitate adjusting the first predefined distance unique to the consumer. The Examiner provides Henderson to teach and disclose this claimed feature.
The claimed subject matter that is met by Henderson includes:
program logic downloadable to the personal electronic device configured to display a graphical user interface to the consumer to facilitate adjusting the predefined distance (Henderson: ¶ 0038 and Fig. 6)
Balas and Kurian teach systems and methods for tracking a predefined distance between a mobile device and a transaction device. Henderson teaches a comparable system and method for tracking a predefined distance between a mobile device and a transaction device that was improved in the same way as the claimed invention. Henderson offers the embodiment of program logic downloadable to the personal electronic device configured to display a graphical user interface to the consumer to facilitate adjusting the predefined distance. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the displaying on the personal electronic device as disclosed by Henderson to the system and method for tracking a predefined distance between a mobile device and a transaction device as taught by Balas and Kurian for the predicted result of improved systems and methods for tracking a predefined distance between a mobile device and a transaction device.  Further, the sole difference between Henderson and the claimed subject matter is that Henderson does not specifically disclose a graphical user interface to the consumer to facilitate adjusting the predefined distance. Balas and Kurian teach a comparable user-selectable threshold distance (Balas: ¶ 0028). Henderson shows that displaying an indication of the predefined distance to the consumer (Henderson: Fig. 6) and a graphical user interface to the merchant to facilitate adjusting the predefined distance (Henderson: ¶ 0038) was known in the prior art at the time of the invention. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the consumer and merchant interface of Henderson for the user-selectable threshold distance of Balas. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 16, the claimed subject matter that is met by Balas, Kurian and Henderson includes:
when the indicated electronic transaction was initiated using the card and when the comparison of the determined distance to the third party authorized secured zone indicates that the determined distance is not within the third party authorized secured zone, automatically denying the electronic transaction (Balas: ¶ 0028 and Henderson: ¶ 0059).
The motivation for combining the teachings of Balas, Kurian and Henderson are discussed in the rejection of claim 5, and are incorporated herein.
As per claim 17, the claimed subject matter that is met by Balas, Kurian and Henderson includes:
when the transaction is being conducted using a card reading device and when the comparison of the determined distance to the second secured zone indicates that the determined distance is not within the second secured zone, automatically denying the electronic transaction (Balas: ¶ 0028 and Henderson: ¶ 0059).
The motivation for combining the teachings of Balas, Kurian and Henderson are discussed in the rejection of claim 5, and are incorporated herein.
As per claim 18, the claimed subject matter that is met by Balas, Kurian and Henderson includes:
wherein the transaction verification system is further configured to automatically determine whether a transaction is authorized by: when the transaction is being conducted using a card reading device and when the comparison of the determined distance to the second secured zone indicates that the determined distance is not within the second secured zone, automatically denying the electronic transaction (Balas: ¶ 0028 and Henderson: ¶ 0059). 
The motivation for combining the teachings of Balas, Kurian and Henderson are discussed in the rejection of claim 5, and are incorporated herein.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Balas in view of Kurian and Henderson as applied in claim 5, and further in view of Moshfeghi.
As per claim 6, Balas, Kurian and Henderson fail to specifically teach wherein the graphical user interface is a map and the predefined distance is displayed as a shape relative to an indication of the determined location of an electronic transaction device that the consumer is using to conduct the electronic transaction. The Examiner provides Moshfeghi to teach and disclose this claimed feature.
The claimed subject matter that is met by Moshfeghi includes:
wherein the graphical user interface is a map and the predefined distance is displayed as a shape relative to an indication of the determined location of an electronic transaction device that the consumer is using to conduct the electronic transaction (Moshfeghi: ¶ 0040).
Balas, Kurian and Henderson teach systems and methods for tracking a predefined distance between a mobile device. Moshfeghi teaches a comparable system and method for tracking a predefined distance between a mobile device that was improved in the same way as the claimed invention. Moshfeghi offers the embodiment of wherein the graphical user interface is a map and the predefined distance is displayed as a shape relative to an indication of the determined location of an electronic transaction device that the consumer is using to conduct the electronic transaction. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific graphical interface as disclosed by Moshfeghi to the interfaces as taught by Balas, Kurian and Henderson for the predicted result of improved systems and methods for tracking a predefined distance between a mobile device. No additional findings are seen to be necessary. 
As per claim 7, the claimed subject matter that is met by Balas, Kurian, Henderson and Moshfeghi includes:
wherein the shape is at least one of a geometric shape, a polygon, or a building outline (Moshfeghi: ¶ 0040).
The motivation for combining the teachings of Balas, Kurian, Henderson and Moshfeghi are discussed in the rejection of claim 5, and are incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent No. 7,669,760 B1 to Zettner (“Zettner”) teaches and discloses a “location verification provision is implemented to determine the location of a device associated with a user at the time of an attempted transaction. The attempted transaction includes receiving user identification and/or payment information, which is associated with the device in an entry stored in a database. Location information of the device, as well as a time at each location, may also be stored in the database. To verify that the device is located at the location of the transaction, a comparison operation may be performed. If the device is located where the transaction is being processed, the transaction may be completed. Predetermined criteria may be defined to account for possible inaccuracies in location and time calculations” (Zettner: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627